DETAILED ACTION
Brief Summary
	This is a final Office action addressing U.S. Application No. 16/384,628.
	On September 24, 2020, a non-final Office action was mailed in which among other findings, claims 1-20 were rejected under 35 USC § 251 for being based on a defective reissue declaration, and claims 1-20 were rejected under 35 USC § 103 as being obvious over Sebire et al. (WO 2014/206489) in view of one or more of Lim et al. (WO 2013/136173), Ng et al. (U.S. Pub. No. 2013/0114574), and Kwon et al. (U.S. Pub. No. 2012/0300752).
	On December 9, 2020, an interview was conducted between the Applicant and the Examiners of record. See Interview Summary mailed December 22, 2020 for a complete summary of the interview.
	 On December 14, 2020, the applicant filed their response to the September 24, 2020 Office action in which claims 1-11 were canceled, claims 12-14 and 19 were amended, and arguments were provided directed toward the outstanding rejections.
	On January 8, 2021, the Applicant filed a supplemental reissue declaration.



Drawings
The drawings received on December 14, 2020 are not accepted. The corrected drawings are labeled “Amended” and not “Replacement Sheet” as required. See information on drawing changes below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d)(emphasis added). A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or 

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The Applicant’s amendments to the specification are acknowledged and have been entered.

Reissue Applications
The supplemental reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: The supplemental declaration does not specifically identify an error by referencing specific word or phrase in an original claim that renders the patent wholly or partly inoperative. Instead, the declaration states that original claim 1 is in error because it does not recite what reissue claim 12 recites, then includes all of the limitations 

Claims 12-20 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining or receiving an indication that the at least one preamble transmissions is/are not received by the secondary base station. This causes a gap between steps because it is unclear what happens if only one preamble transmission is sent .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sebire et al. (WO 2014/206489 hereinafter “Sebire” in view of Wu et al. (U.S. Pub. No. 20160050652 hereinafter “Wu”).

Referring to claim 12, Sebire teaches a method for performing, by a user equipment (UE), a random access (RA) procedure in a wireless communication system (see figure 2), the method comprising:
establishing one or more radio bearers (RBs) (see items 203 and 205 in figure 2) served by at least one of the master base station (see item 134 in figure 2) or the secondary base station (see item 138 in figure 2), the one or more RBs comprising a specific RB served by both the master and secondary base station (see item 203 in figure 2 and paragraph 33, “However, in one example implementation, secondary BS 138 does not include a PDCP entity, but rather, both master BS 134 and secondary BS 138 rely on a common (or shared) PDCP entity 220B to handle packets (perform PDCP functions) for bearer 203.”),
performing uplink (UL) transmissions via the established one or more RBs associated with the master base station and associated with the secondary base station, (see paragraph 33, “In the uplink direction for bearer 203, traffic from the RLC 232/MAC 234 entities of secondary BS 138 and traffic from the RLC 222B/MAC 224B entities of the master BS 134 are both fed or input to common PDCP entity 220B for transmission over core network 210, for example.”),
performing one or more RA preamble transmissions to the secondary base station (see paragraph 36, “The MS may detect a radio link failure for a radio link (e.g., radio link 212 or radio link 214) between the MS and the secondary BS.” see also paragraph 39, “For example, as part of random access, a MS may send a BS a random access request…”) and
based on a number of the one or more RA preamble transmissions reaches a maximum number of preamble transmissions (see paragraph 39, “However, a retransmit counter may be incremented each time a random access request is sent to a BS, and a radio link failure may be declared when the retransmit counter reaches a threshold or maximum number of retransmissions without receiving a random access response from the BS.”):
stopping all UL transmissions associated with the secondary base station (see paragraph 40, “In a first example implementation, the MS may be pre-configured (e.g., based on receiving a pre-configuration instruction from master BS) to perform one (or more) of the following operations in response to detecting a failed radio link… …3) suspend a RLC (radio link control) entity associated with the failed logical channel (or failed bearer); 4) suspend RLC entities of the MS associated with all of a plurality of logical channels of the failed radio link between the MS and the secondary BS…”), and
transmitting, to the master base station, an indication indicating that the number of the one or more RA preamble transmissions has reached the maximum number of preamble transmissions (see paragraph 41, “…in response to detecting the failed radio link (e.g., failed logical channel or failed bearer), the MS may perform the pre-configured suspend operation, send a radio link failure notification to the master BS, and await further instructions from the master BS.”)
Sebire fails to teach a first group of cells including at least one first cell associated with the master base station and a second groups of cells including at least one second cell  associated with the secondary base station, the at least one second cells including a specific cell associated with the specific RB. Sebire also fails to teach the RA preamble is transmitted on a cell of a group associated with the second node and stopping UL transmission to all cells of the group associated with the second node including the cell associated with the specific RB, however Sebire does disclose suspending 
Wu teaches, in an analogous system and method for dual connectivity by a UE, a first group of cells including at least one first cell associated with the master base station and a second groups of cells including at least one second cell  associated with the secondary base station (see paragraph 60, “data to a user equipment is transmitted by at least two component carriers, and in which at least one first component carrier is provided between the a primary network control node and the user equipment and at least one second component carrier is provided between the secondary network control node and the user equipment…”), the at least one second cells including a specific cell associated with a specific RB (See paragraphs 100 and 102 which describe bearer identification and transferring bearers from the master eNB to the pico-eNB. See also paragraph 151 wherein Wu teaches specific bearers being transmitted via the pico node.). 
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Sebire with the above teachings of Wu such that the master and secondary base stations are associated with a first and a second group of cells respectively, whereby a specific RB 

Referring to claim 13, the combination of Sebire and Wu teaches the method of claim 12 (as shown above), the combination further teaches wherein the UL transmissions on the first group are not interrupted based on the number of the one or more RA preamble transmissions reaching the maximum number of preamble transmissions (see Sebire, paragraph 41 note that since a radio link failure notification is sent to the master, UL transmission on the first group is not interrupted).

Referring to claim 14, the combination of Sebire and Wu teaches the method of claim 12 (as shown above), and Wu further teaches wherein the first group is a first timing advance group (TAG) where a common first timing advance (TA) is applied to all cells in the first TAG, and wherein the second group includes a second TAG where a common second TA is applied to all cells in the second TAG (see paragraph 140, wherein Wu discloses a Time Alignment Timer for use if the cells of the macro-eNB and pico eNB belong to different timing advance groups).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Sebire with the above teaching of Wu in order to further support carrier aggregation.

Referring to claim 15, the combination of Sebire and Wu teaches the method of claim 12 (as shown above), and Sebire further teaches wherein the UL transmissions includes at least one of a physical uplink share channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission, an RA preamble transmission, a channel state information (CSI) reporting, a scheduling request (SR) transmission, a 

Referring to claim 16, the combination of Sebire and Wu teaches the method of claim 12 (as shown above), and Sebire further teaches wherein the indication further includes an identifier assigned by either the master base station or the secondary base station, the identifier comprising at least one of a physical cell identifier of the secondary base station, a global identifier of the secondary base station, or a cell identifier of the secondary base station (see figure 3).

Referring to claim 20, Sebire teaches a user equipment (UE) configured to perform a random access (RA) procedure in a wireless communication system (see figure 6), the UE comprising:
a memory (see item 606 in figure 6 and paragraph 50);
a radio frequency (RF) unit (see item 602A and paragraph 50); and

establish one or more radio bearers (RBs) (see items 203 and 205 in figure 2) served by at least one of the master base station or the secondary base station (see items 134 and 138 of figure 2), the one or more RBs comprising a specific RB served by both the master and secondary base station (see item 203 in figure 2 and paragraph 33, “However, in one example implementation, secondary BS 138 does not include a PDCP entity, but rather, both master BS 134 and secondary BS 138 rely on a common (or shared) PDCP entity 220B to handle packets (perform PDCP functions) for bearer 203.”),
perform uplink (UL) transmissions via the established one or more RBs associated with the master base station and the secondary base station (see paragraph 33, “In the uplink direction for bearer 203, traffic from the RLC 232/MAC 234 entities of secondary BS 138 and traffic from the RLC 222B/MAC 224B entities of the master BS 134 are both fed or input to common PDCP entity 220B for transmission over core network 210, for example.”),
perform one or more RA preamble transmissions to the secondary base station (see paragraph 36, “The MS may detect a radio link failure for a radio link (e.g., radio link 212 or radio link 214) between the MS and the secondary BS.” see also paragraph 39, “For example, as part of random access, a MS may send a BS a random access request…”); and
based a number of the one or more RA preamble transmissions reaches a maximum number of preamble transmissions (see paragraph 39, “However, a retransmit counter may be incremented each time a random access request is sent to a BS, and a radio link failure may be declared when the retransmit counter reaches a threshold or maximum number of retransmissions without receiving a random access response from the BS.”):
stop all UL transmissions associated with the secondary base station (see paragraph 40, “In a first example implementation, the MS may be pre-configured (e.g., based on receiving a pre-configuration instruction from master BS) to perform one (or more) of the following operations in response to detecting a failed radio link… …3) suspend a RLC (radio link control) entity associated with the failed logical channel (or failed bearer); 4) suspend RLC entities of the MS associated with all of a plurality of logical channels of the failed radio link between the MS and the secondary BS…”), and
“…in response to detecting the failed radio link (e.g., failed logical channel or failed bearer), the MS may perform the pre-configured suspend operation, send a radio link failure notification to the master BS, and await further instructions from the master BS.”).
Sebire fails to teach a first group of cells including at least one first cell associated with the master base station and a second groups of cells including at least one second cell  associated with the secondary base station, the at least one second cells including a second cell associated with the specific RB. Sebire also fails to teach the RA preamble is transmitted on a cell of a group associated with the second node and stopping UL transmission to all cells of the group associated with the second node including the specific cell associated with the specific RB, however Sebire does disclose suspending all of a plurality of logical channels of the failed radio link between the MS and the secondary BS (see paragraph 40).
Wu teaches, in an analogous system and method for dual connectivity by a UE, a first group of cells including at least 
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Sebire with the above teachings of Wu such that the master and secondary base stations are associated with a first and second group of cells respectively, whereby a specific RB is serviced by at least one cell from the master base station and at least one cell from the secondary base station. Such a modification would result in transmitting preamble transmission on a cell of the group associated with the secondary base .

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sebire in view of Wu as applied to claim 12 above, and further in view of Zhong et al. (U.S. Pub. No. 2016/0029427 hereinafter “Zhong”). 

Referring to claim 17, the combination of Sebire and Wu teaches the method of claim 12 (as shown above), however the combination fails to teach  stopping all UL transmissions comprises prohibiting performing of a radio resource control (RRC) connection re-establishment with the secondary base station.

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Sebire and Wu with the above teachings of Zhong because Zhong suggests that step avoids further packet loss, thereby improving the user experience (see paragraph 37).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sebire in view of Wu as applied to claim 12 above, and further in view of Kwon et al. (U.S. Pub. No. 2012/0300752 hereinafter “Kwon”).

Referring to claim 18, the combination of Sebire and Wu teaches the method of claim 12 (as shown above), however the 
Kwon teaches, in an analogous system the RA preamable is randomly selected from a set of preambles by the UE (see paragraph 190).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Sebire and Wu such that the RA preamble is randomly selected from a set of preambles by the UE. Such a modification would be merely combining the known prior art element of selecting a preamble for transmission by a UE according to known methods to yield a predictable result.

Referring to claim 19, the combination of Sebire and Wu teaches the method of claim 12 (as shown above), however the combination fails to teach the one or more RA preambles are assigned by the master base station or the secondary base station.
Kwon teaches, in an analogous system the RA preamable is assigned by the MeNB or the SeNB (see paragraph 267).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 20 with respect to the teachings of Lim have been considered but are moot because the new ground of rejection does not rely on Lim in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference is cited to further show the state of the art as it pertains to the Applicant’s invention:
U.S. Pub. No. 2013/0258959 to Dinan generally describes carrier aggregation and is cited as background information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/Supervisory Patent Examiner, Art Unit 3992